I concur by separate writing in order to emphasize our adherence to the appropriate scope of review as contained in R.C.4141.28(O) and to express concern over the burden placed on the triers of fact to determine the bona fide beliefs of applicants for unemployment compensation who assign religious motivation to their acts of terminating employment or refusal to accept employment.
In Sherbert v. Verner (1963), 374 U.S. 398, the Supreme Court afforded some indication, albeit obiter dictum, that there may be some limit to the effective assertion of the Free Exercise Clause of the First Amendment in unemployment compensation cases. Justice Brennan, writing for the majority, stated, "* * * [n]or do we, by our decision today, declare the existence of a constitutional right to unemployment benefits on the part of all persons whose religious convictions are the cause of their unemployment. * * *" Sherbert, supra, at 409-410. The Thomas
decision was reached in the light of prior decisions of the Supreme Court "particularly Sherbert v. Verner." Thomas v. ReviewBd. of the Indiana Employment Security Division (1981),450 U.S. 707, at 713. In that light the Supreme Court held that "* * * [c]ourts should not undertake to dissect religious beliefs because the believer admits that he is `struggling' with his position or because his beliefs are not articulated with the clarity and precision that a more sophisticated person might employ." Thomas, supra, at 715. Although courts should refrain from such dissection, it is just such critical analysis that is imposed on the administrative agencies below.
Because our narrow function is to determine whether there was an appropriate finding that the appellant terminated his work because of an honest conviction that his religion commanded it, and the facts so found and the conclusions drawn must appear in the record, it follows that the triers of fact must be able to articulate those findings and conclusions notwithstanding the subjective nature of the evidence.
The act of an employee quitting work without just cause disqualifies him from receiving unemployment compensation. R.C.4141.29(D)(2)(a). "Just cause," as that term is used in this connection, is that circumstance "* * * which, to an ordinarily intelligent person, is a justifiable reason for doing or not doing a particular act. * * *" Peyton v. Sun T.V. (1975), 44 Ohio App.2d 10,12 [73 O.O. 218]. The presence or absence of just cause is to be determined on the individual facts of each case. *Page 62 
The reason for quitting his employment, as assigned by appellant, being the compulsion of religious obligation, is uncontroverted in the record and therefore the conclusion that he quit without just cause is unlawful and mandates the reversal of the decision of the board of review.